DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-45 of US Application No. 16/700,519, filed on 12/02/2019, are currently pending and have been examined. 
	
	
	Information Disclosure Statement
	The information Disclosure Statements filed on 04/21/2022, 04/06/2022, and 12/02/2019 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
		
Election/Restrictions
	Applicant's election with traverse of 1-45 in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all pending claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the Applicant has made this assertion without providing a rational for the assertion. As stated in the office action, dated 03/23/2022, claims 1-45 are drawn towards a platooning method and system, using v2v communication. Whereas claims 46-61 are drawn towards a subscriber information setting unit within a platooning vehicle. While both groups are related to technologies applied to platooning vehicles, the first group does not require or contemplate the use of subscriber information. The technology of the subscriber information is substantially dissimilar to that of the first group technology such that the search and examination of the entire application could not be made without serious burden.
 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A control apparatus that controls a plurality of vehicles, claims 1-11, 14-23, 27, 31-37, 39, 43-45.
An inter-vehicle communication apparatus that performs inter-vehicle communication, claims 1 and 26.
An external communication apparatus that performs external communication, in claims 1, 3, 4, 5, 6, 14, 21, 27, 30-33, 37-40 and 42.
A first determination unit that determines, in claims 27-29.
A first assigning unit that assigns, in claims 27 and 30-33.
A second determination unit that determines, in claims 37, 38, 40-42.
A second assigning unit that assigns, in claims 37-42.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The corresponding structure is as follows:

A control apparatus: The vehicle control apparatus 150 is configured as a computer system including CPU, ROM and RAM ¶ [0091]
An inter-vehicle communication apparatus: ¶ [0098]
An external communication apparatus: ¶ [0099]
A first determination unit: Fig. 26
A first assigning unit: Fig. 26
A second determination unit: Fig. 26
A second assigning unit: Fig. 26

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The claims contain the following apparatuses and units, there is insufficient structure in the specification to determine the implementation of these apparatuses and units, e.g., software, hardware, or a combination thereof.

 An inter-vehicle communication apparatus that performs inter-vehicle communication, claims 1 and 26.

An external communication apparatus that performs external communication, in claims 1, 3, 4, 5, 6, 14, 21, 27, 30-33, 37-40 and 42.
A first determination unit that determines, in claims 27-29.
A first assigning unit that assigns, in claims 27 and 30-33.
A second determination unit that determines, in claims 37, 38, 40-42.
A second assigning unit that assigns, in claims 37-42.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim limitations:
An external communication apparatus that performs external communication, in claims 1, 3, 4, 5, 6, 14, 21, 27, 30-33, 37-40 and 42.
A first determination unit that determines, in claims 27-29.
A first assigning unit that assigns, in claims 27 and 30-33.
A second determination unit that determines, in claims 37, 38, 40-42.
A second assigning unit that assigns, in claims 37-42.

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The apparatuses and units above are merely described as part of or in communication with the control apparatus. There is no hardware or software structures that explain how these apparatuses and units function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 41 recites the limitation "external communication unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is uncertain if this is a new unit or the same apparatus as used in the previous claims. For the purposes of this examination the Examiner will interpret “external communication unit” as “external communication apparatus.”

	Appropriate clarification is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 2, 9, 14-19, 22, 26-29 and 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2021/0125501 A1, “Zhao”).

	Regarding claim 1 and 26, Zhao discloses internet of things (IoT) platoon communication method and teaches:

A control apparatus that controls a plurality of vehicles performing platoon travelling, (The processor 1201 may be a general - purpose central processing unit (CPU), a  microprocessor, an application-specific integrated circuit (ASIC), or one or more integrated circuits for controlling program execution of the solutions - See at least ¶ [0104]) each of the vehicles being provided with 5an inter-vehicle communication apparatus that performs inter-vehicle communication with an other vehicle included in a column of the platoon travelling, (In the PC5 mode, vehicles communicate with each other in a D2D manner through the PC5 interface. The PC5 communication mode is used in short - distance communication and has a lower latency but lower reliability. - See at least ¶ [0044]) at least some of the vehicles being provided with an external communication apparatus (In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043] Examiner notes that this disclosure teaches a platoon having only PC5 communication but a platoon leader having both PC5 and Uu, i.e., some of the vehicles have external communication and some do not) that performs external communication based on own identification information given by a 10telecommunication company, (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN 1through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

wherein the control apparatus ((The processor 1201 may be a general - purpose central processing unit (CPU), a  microprocessor, an application-specific integrated circuit (ASIC), or one or more integrated circuits for controlling program execution of the solutions - See at least ¶ [0104]) is configured to control respective vehicles such that the number of vehicles capable of simultaneously performing external communication is less than the number of vehicles included in 15the column. (If the destination ID is the platoon ID or the fleet ID, the platform needs to send the service message to each fleet member based on the communication mode currently used by each member in the platoon or the fleet. For a fleet member whose currently-used communication mode is the PC5, i.e., no external communication, the platform needs to select a lead vehicle in a platoon to which the fleet member belongs to forward the message, i.e., the lead vehicle may communicate externally with the platform and with the other vehicle using PC5 - See at least ¶ [0074])

	Regarding claim 2, Zhao further teaches:

wherein the control apparatus is configured to change the vehicle that performs the external communication in the column.  (The platform receives the network status exception event reported by the service capability exposure entity (such as the SCEF), where the network status exception event includes the event location and the event type, and the event type may be the Uu signal congestion, the PC5 signal congestion, MBMS congestion, or the like - See at least ¶ [0078]; for example, a fleet member 1 supports three cation modes: the PC5, the Uu, and the MBMS. Currently, the PC5 communication mode is used for communication. During traveling, the fleet member 1 detects a PC5 communication quality. When the communication quality is poor (for example, PC5 communication is blocked due to insertion of another vehicle outside the fleet), the fleet member 1 sets a PC5 communication capability to be unavailable, and refreshes the supported communication modes to the Uu and the MBMS. The fleet member 1 needs to send update information to the platform to update the supported communication modes, where the update information includes an ID of the fleet member 1 and the supported communication modes (the Uu and the MBMS). It should be noted that the fleet member 1 may send the update message to the platform by using the Uu communication mode, or may send the update message to the lead vehicle, and the lead vehicle forwards the update message to the platform - See at least ¶ [0086] Switching from PC5, i.e., v2v communication, to Uu, V2I communication, changes which vehicles can communicate externally with the platform)

	Regarding claim 9, Zhao further teaches:

wherein the control apparatus is configured to adjust an execution timing of a process for changing the vehicle performing the external 10communication depending on a state of surroundings of the column or a state of the vehicle included in the column.  (In the method process shown in FIG.9, the platform updates the communication mode planning of the fleet in time based on initial planning made in FIG.5A and FIG.5B and a change of the network status information, i.e., state of the surroundings, or the map information, to ensure timeliness and effectiveness of platform planning - See at least ¶ [0084])

	Regarding claim 14, Zhao further teaches:

wherein the control apparatus is configured to store common 5identification information into external communication apparatuses in the vehicles performing no external communication among the vehicles provided with the external communication apparatuses.  (In step 3013, a fleet sends the fleet information to the platform, i.e., an external communication apparatus, after the fleet is successfully platooned, where the fleet information includes at least an ID of a lead vehicle, an ID of a fleet member, a communication mode supported by the fleet member, and location information of the fleet, and optionally, further includes a communication mode currently used by the fleet member - See at least ¶ [0048])

	Regarding claim 15, Zhao further teaches:

wherein 10the control apparatus is disposed in a location different from locations of respective vehicles included in the column. (For example, as shown in FIG.12, the platform, i.e., disposed in a location different from the locations of the respective vehicles, the communications apparatus integrated or built in the fleet member, or the network element in the communications network in the foregoing method embodiments may be implemented by using a computer device (or a system), i.e., the control apparatus - See at least ¶ [0102])

	Regarding claim 16, Zhao further teaches:

wherein the control apparatus is disposed in any of the vehicles included 15in the column.  (For example, a corresponding communications apparatus should be integrated or built in a member of the fleet or the platoon , to implement, i.e., the computer device or system, the method procedure described in the foregoing embodiments - See at least ¶ [0101])

	Regarding claim 17, Zhao further teaches:

wherein the control apparatus is disposed in each of the vehicles included in the column.  (The platoon includes two or more platoon members. One of the platoon members functions as a leader. The platoon members including the leader can fly, or travel in a platoon or a queue. The leader has more functions and more responsibilities than another platoon member in the platoon. For example, the leader has one or more functions such as coordinating information exchange of the platoon members in the platoon, platoon running control, interacting with the server to assist in platoon management, or environment perception, i.e., the control apparatus is in the leader. The platoon member supports one or more communication modes, for example, a D2D short-distance communication mode between the platoon members, and a communication mode in which the platoon member communicates with the platform through a communications network and communicates with another platoon member through platform forwarding - See at least ¶ [0035]; The communication apparatus is a computer/system, i.e., a control apparatus - See at least ¶ [0101]-[0104] and Fig. 12)

	Regarding claim 18, Zhao further teaches: 

wherein the control apparatus is configured to control, when detecting that the vehicle provided with the own control apparatus travels at a specific position, (The platform determines, based on a map and
network coverage, a communication mode supported by each area, i.e., a specific position - See at least ¶ [0061]) the vehicle to perform the external communication.  (A change of the network status information or the map information may trigger the platform to update communication mode planning of the fleet. The fleet member may also request the platform to update communication modes of one or more fleet members…The event type includes but is not limited to Uu signal congestion , PC5 network congestion, and the like - See at least ¶ [0053]; An area 2 is used as an example for description. The area 2, i.e., a specific position, is covered by a Uu network and an MBMS network , and the Uu network and the MBMS network are not congested. However, a PC5 network in the area 2 is currently congested. In this case, the platform may plan that communication modes supported by the area 2 are Uu and MBMS, i.e., external communication - See at least ¶ [0061])

	Regarding claim 19, Zhao further teaches:

wherein the control apparatus is configured to perform a process requiring an assignment of the identification information to have the vehicle provided with the own control apparatus perform the external 30communication.  (It is assumed that the UE B, i.e., the assignment of identification information, currently uses the Uu communication, i.e., external communication mode, and the platform needs to send a message ( for example, a notification message indicating the UE B to leave the fleet, or a message that is forwarded by the platform to the UE B and that is sent by another network device or terminal device) to the fleet member UE B- See at least ¶ [0044])

	Regarding claim 22, Zhao further teaches:

20wherein the control apparatus is configured to start external communication by the vehicle provided with the own control apparatus, when the external communication is not performed by a vehicle travelling at a travelling position adjacent to the vehicle provided with 25the own control apparatus in the back and forth direction in the column.  (For a fleet member whose currently-used communication mode is the PC5, i.e., no external communication, the platform needs to select a lead vehicle in a platoon to which the fleet member belongs to forward the message, i.e., the lead vehicle may communicate externally with the platform and with the other vehicle using PC5 - See at least ¶ [0074]; Examiner notes that the lead vehicle will perform external communication when the follower, i.e., adjacent vehicle, can only perform v2v communication)

	Regarding claim 27, Zhao further teaches:

wherein 25the control apparatus further comprising: 

a first determination unit that determines whether a first group composed of one or more vehicles in the column is unable to perform the inter-vehicle communication with a second group composed of other vehicles in the column; and30 (the column may be 2 vehicles, i.e., a leader (group 2) and member (group 1) - See at least ¶ [0035]; The platform sets, based on the communication mode supported by the fleet member, the location information of the fleet, and the communication mode supported by the area, a communication mode used by the fleet in an area - See at least ¶ [0063]; If there is congestion of PC5, i.e., the vehicles are unable to communicate with each other, then the platform sets the communication to external communication only, e.g., MBMS or Uu - See at least ¶ [0061])

a first assigning unit that assigns the identification information to the external communication apparatus of the vehicle belonging to the first group and controls the vehicle belonging to the first group to 170perform the external communication, when the first determination unit determines that the first group is unable to perform the inter-vehicle communication.  (The member, i.e., the first group, is assigned and given an ID when it joins the platoon, the member is controlled, according to the communication plan, to communicate only externally when the PC5 area is congested - See at least ¶ [0061])

	Regarding claim 28, Zhao further teaches:

5wherein the first determination unit is configured to determine that the first group is unable to perform the inter-vehicle communication with the second group, when a part of the inter-vehicle distances between the vehicles in the column is larger than a predetermined distance.  (Short-distance D2D communication between fleet members may be a PC5 communication mode defined in the 3GPP standard, or a communication mode that is based on another short-distance communications technology (such as Z-WAVE, Wi-Fi, or dedicated short-range communications (DSRC)). In the following embodiments, the 3GPP communications network is mainly used as an example to describe the method provided - See at least ¶ [0038]; In the PC5 mode , vehicles communicate with each other in a D2D manner through the PC5 interface. The PC5 communication mode is used in short-distance, i.e., a predetermined distance, communication and has a lower latency but lower reliability - See at least ¶ [0044])

	Regarding claim 29, Zhao further teaches:

wherein the first determination unit is configured to determine that the first group is unable to perform the inter-vehicle communication with the second group, when an obstacle is present between vehicles in the 15column. (However , the map information indicates that the road section 3 is severely blocked by buildings, i.e., an obstacle, (not suitable for PC5 communication). In this case, the platform may plan that communication modes supported by the road section 3 are the Uu and the MBMS - See at least ¶ [0061]; Currently, the PC5 communication mode is used for communication. During traveling, the fleet member 1 detects a PC5 communication quality. When the communication quality is poor (for example , PC5 communication is blocked due to insertion of another vehicle, i.e., an obstacle, outside the fleet), the fleet member 1 sets a PC5 communication capability to be unavailable, and refreshes the supported communication modes to the Uu and the MBMS - See at least ¶ [0086])

	Regarding claim 34, Zhao further teaches:

wherein 15the control apparatus is disposed in a location different from locations of respective vehicles included in the column. (For example, as shown in FIG.12, the platform, i.e., disposed in a location different from the locations of the respective vehicles, the communications apparatus integrated or built in the fleet member, or the network element in the communications network in the foregoing method embodiments may be implemented by using a computer device (or a system), i.e., the control apparatus - See at least ¶ [0102])

	Regarding claim 35, Zhao further teaches:

wherein the control apparatus is disposed in any of the vehicles included 20in the column.  (For example, a corresponding communications apparatus should be integrated or built in a member of the fleet or the platoon , to implement, i.e., the computer device or system, the method procedure described in the foregoing embodiments - See at least ¶ [0101])

	Regarding claim 36, Zhao further teaches:

wherein the control apparatus is disposed in each of the vehicles included in the column.  (The platoon includes two or more platoon members. One of the platoon members functions as a leader. The platoon members including the leader can fly, or travel in a platoon or a queue. The leader has more functions and more responsibilities than another platoon member in the platoon. For example, the leader has one or more functions such as coordinating information exchange of the platoon members in the platoon, platoon running control, interacting with the server to assist in platoon management, or environment perception, i.e., the control apparatus is in the leader. The platoon member supports one or more communication modes, for example, a D2D short-distance communication mode between the platoon members, and a communication mode in which the platoon member communicates with the platform through a communications network and communicates with another platoon member through platform forwarding - See at least ¶ [0035]; The communication apparatus is a computer/system, i.e., a control apparatus - See at least ¶ [0101]-[0104] and Fig. 12)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3, 5, 8, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 1, and in further view of Condoluci et al. (US 2022/0030038 A1, “Condoluci”).

	Regarding claim 3, Zhao further teaches:

wherein the control apparatus is configured to assign the identification information to the external communication apparatus of the vehicle travelling at a specific [role] in the column and control the vehicle 25travelling at the specific position in the column to perform the external communication. (In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043])

	Zhao does not explicitly teach the leader travelling at a specific position in the column. However, Condoluci discloses connectivity control for platooning of user equipments and teaches: 

the vehicle travelling at a specific position in the column (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e - See at least ¶ [0063])

	In summary, Zhao discloses that the leader of the platoon will have external communication abilities, whereas the followers may only have v2v communication capabilities. However, Zhao does not explicitly disclose that the platoon leader has a specific position within the column that it must travel. However, Condoluci discloses connectivity control for platooning of user equipment and discloses that the leader of the platoon travels in a specific position within the column. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the connectivity control for platooning of user equipments, as taught in Condoluci, to reduce probability that in case of radio congestion a UE involved in the service will be dropped. (At Condoluci ¶ [0032])	

	Regarding claim 5, Zhao further teaches:

[] the control apparatus is configured to have the vehicle having no external communication apparatus travel at a [role] having the lowest priority.  (In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043] Examiner notes that this disclosure teaches a platoon having only PC5 communication but a platoon leader having both PC5 and Uu, i.e., the vehicle with external communication becomes leader (a higher priority) and those without become followers (a lowest priority))

	Zhao does not explicitly teach, but Condoluci further teaches: 

wherein the vehicles in the column travel at respective travelling positions; 5 (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e - See at least ¶ [0063])

a priority is set for each of the respective travelling positions; and (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e - See at least ¶ [0063])

the control apparatus is configured to have the vehicle [] travel at a travelling position having the lowest priority.  (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e - See at least ¶ [0063])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the connectivity control for platooning of user equipments, as taught in Condoluci, to reduce probability that in case of radio congestion a UE involved in the service will be dropped. (At Condoluci ¶ [0032])	

	Regarding claim 8, Zhao further teaches:

[] the vehicle performing external communication travels [as the leader] (In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043])

	Zhao does not explicitly teach but Condoluci further teaches:

wherein the control apparatus is configured to change the travelling positions of respective vehicles included in the column such that the vehicle performing the [leader role] travels at the specific 5position.  (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e - See at least ¶ [0063])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the connectivity control for platooning of user equipments, as taught in Condoluci, to reduce probability that in case of radio congestion a UE involved in the service will be dropped. (At Condoluci ¶ [0032])	

	Regarding claim 12, Zhao does not explicitly teach, but Condoluci further teaches: 

wherein the specific position is set as the frontmost side travelling position in the column. (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e and Fig. 1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the connectivity control for platooning of user equipments, as taught in Condoluci, to reduce probability that in case of radio congestion a UE involved in the service will be dropped. (At Condoluci ¶ [0032])	

	Regarding claim 24, Zhao does not explicitly teach, but Condoluci further teaches:

wherein the specific position is a travelling position located at the frontmost side in the column.  (In another example considering platooning , the service associates the priority according to the position within an ordered sequence of the vehicles which are transporting the UEs 118a - 118e within the platoon , i.e. , decreasing priority from the head ( first position ) of the platoon ( highest priority to the platoon leader , e.g. , UE 118a ) to the tail ( last position ) , e.g. , UE 118e and Fig. 1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the connectivity control for platooning of user equipments, as taught in Condoluci, to reduce probability that in case of radio congestion a UE involved in the service will be dropped. (At Condoluci ¶ [0032])	

	Claim(s) 4 and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 1, and in further view of Kanayama et al. (JP 2003217074 A, “Kanayama”).

	Regarding claim 4, Zhao further teaches: 

[] identification information to the external communication apparatus of the vehicle which has been performing the external communication. (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama discloses vehicle operation control method and system in vehicle exclusive road and teaches: 

wherein the control apparatus is configured to cancel, when determined 30that a fault occurs in the external communication, an assignment of the [communication mode] to the external communication apparatus of the vehicle which has been performing the external communication.  (in an emergency such as when widearea wireless communication is not possible due to a failure of wide-area wireless communication for the specific vehicle, the operation management center sends the specific vehicle to the vehicle following the specific vehicle and transmitting a drivable zone signal for temporarily setting a drivable zone based on a position where it is determined that the vehicle has broken down - See at least ¶ [0021]; When the external communication fails, the vehicle is shifted to a follow mode using the inter-vehicle communication, i.e., the external communication is canceled)

	In summary, Zhao discloses that the vehicle performing the external communication, i.e., the leader, will have an identification assigned to it. Zhao does not explicitly disclose to cancel an assignment of the external communication to the external communication apparatus of the vehicle which has been performing the external communication. However, Kanayama discloses vehicle operation control method and system in vehicle exclusive road and teaches canceling the external communication due to a failure of wide-area wireless communication. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 37, Zhao further teaches: 

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

a second determination unit that determines whether a fault has occurred in any of the vehicles included in the column; and  30(A data signal processing unit capable of transmitting a signal, and an abnormality alarm unit, i.e., a second determination unit, provided in a plurality of vehicles so that at least one of the vehicles transmits an abnormality signal of communication failure to an operation management center when vehicle-to-vehicle communication cannot be performed with each other - See at least ¶ [0033])

a second assigning unit that assigns (when the operation control center, i.e., a second assigning unit, determines that there is an abnormality in the operation status data signal, the operation control center uses wide-area wireless communication means instead of the vehicle-to-vehicle communication means to platoon each vehicle. transmitting a vehicle-to-vehicle communication permission signal to a vehicle capable of vehicle-to-vehicle communication so that vehicle-to-vehicle communication takes precedence; - See at least ¶ [0015] the [communication mode] to the external communication apparatus of a specific vehicle included in the column and control the specific vehicle to 172perform the external communication, when the second determination unit determines that a fault has occurred in any of the vehicles.  (Therefore, when an abnormality occurs due to some kind of failure in the inter-vehicle communication means between vehicles traveling in a platoon while performing inter-vehicle communication, the wide-area wireless communication means managed by the operation management center replaces the inter-vehicle communication means and it is possible to provide a vehicle operation control method on a vehicle-exclusive road that can control the operation of vehicles - See at least ¶ [0014])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 38, Zhao further teaches:

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

wherein 5the second determination unit is configured to determine whether a fault has occurred in the external communication performed by any of the vehicles included in the column; and (In an emergency such as when widearea wireless communication is not possible due to a failure of wide-area wireless communication for the specific vehicle, the operation management center sends the specific vehicle to the vehicle following the specific vehicle and transmitting a drivable zone signal for temporarily setting a drivable zone based on a position where it is determined that the vehicle has broken down - See at least ¶ [0021];)

the second assignment unit is configured to assign the [communication mode] assigned to the external communication 10apparatus of the vehicle in which the fault has occurred to the external communication apparatus of an other vehicle.  (The operation status data signal e of each of the vehicles 2a to 2c is detected, and to the vehicle for which no particular abnormality is found, the vehicle-to-vehicle communication permission signal l is newly transmitted from the operation control center 3, and the vehicle-to-vehicle communication continues. is performed - See at least ¶ [0221], Here, the non-abnormal vehicle is receiving external communication and then communicating that information to the rest of the platoon, i.e., it takes the external communication function of the other vehicles in the platoon)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 39, Zhao further teaches:

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

wherein the control apparatus is configured to control the vehicle having 15the [communication mode] of the external communication apparatus assigned by the second assigning unit, to travel at a specific position in the column. (In an emergency such as when widearea wireless communication is not possible due to a failure of wide-area wireless communication for the specific vehicle, the operation management center sends the specific vehicle to the vehicle following the specific vehicle, i.e., a specific position in the column, and transmitting a drivable zone signal for temporarily setting a drivable zone based on a position where it is determined that the vehicle has broken down - See at least ¶ [0021];

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 40, Zhao further teaches:

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

wherein 20the second determination unit is configured to determine whether a fault has occurred in the inter-vehicle communication in any of the vehicles included in the column; and (A data signal processing unit capable of transmitting a signal, and an abnormality alarm unit, i.e., a second determination unit, provided in a plurality of vehicles so that at least one of the vehicles transmits an abnormality signal of communication failure to an operation management center when vehicle-to-vehicle communication cannot be performed with each other - See at least ¶ [0033])

the second assignment unit is configured to assign the [communication mode] to the external communication apparatus of 25the vehicle in which the fault has occurred, when the second determination unit determines that the fault has occurred in the vehicle. (Therefore, when an abnormality occurs due to some kind of failure in the inter-vehicle communication means between vehicles traveling in a platoon while performing inter-vehicle communication, the wide-area wireless communication means managed by the operation management center replaces the inter-vehicle communication means and it is possible to provide a vehicle operation control method on a vehicle-exclusive road that can control the operation of vehicles - See at least ¶ [0014]) 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 41, Zhao further teaches: 

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

wherein the second determination unit is configured to determine 30whether a fault has occurred in a function other than the external communication and the inter-vehicle communication, in any of the vehicles in the column; (The inter-vehicle communication data signal n2 for backward transmission from the preceding vehicle 2n is data for warning the leading vehicle 2a in order to prevent a rearend collision when the leading vehicle 2a located behind the preceding vehicle 2n is abnormally approaching, i.e., a fault - See at least ¶ [0059])

the second assignment unit is configured to assign the [communication mode] to the external communication unit of the vehicle in which the fault has occurred.  (Such operation status data signals e are transmitted to the other intermediate vehicles 2b and the trailing vehicle 2c in the same way as the leading vehicle 2a. It is included in the data signal for inter-vehicle communication as the data signal c1 and the rear transmission inter-vehicle communication data signal c2 - See at least ¶ [0066])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 42, Zhao further teaches:

[] identification information to the external communication apparatus of the vehicle [] (The fleet member or the platoon member shown in FIG.1 corresponds to user equipment (UE) shown in FIG.2. UE A, UE B, UE C, and UE D, i.e., identification, in FIG . 2 are fleet members in a same fleet, and the UE A is a lead vehicle. The fleet members may access the E-UTRAN through a Long-Term Evolution (LTE) Uu interface and communicate with the platform through the CN - See at least ¶ [0041]-[0043])

	Zhao does not explicitly teach, but Kanayama further teaches:

5wherein the second determination unit is configured to determine whether a fault has occurred in a function other than the external communication and the inter-vehicle communication, in any of the vehicles in the column; 10(The inter-vehicle communication data signal n2 for backward transmission from the preceding vehicle 2n is data for warning the leading vehicle 2a, i.e., the vehicle travelling at the rear, in order to prevent a rearend collision when the leading vehicle 2a located behind the preceding vehicle 2n is abnormally approaching, i.e., a fault - See at least ¶ [0059])

the second assignment unit is configured to assign [communication mode] to the external communication apparatus of the vehicle travelling at rear side of the vehicle in which the fault has occurred. (Further, the operation management center 3 can perform data communication with each of the vehicles 2a to 2c in place of the vehicle-to-vehicle communication means 10 described above - See at least ¶ [0070]) 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the vehicle operation control method and system in vehicle exclusive road, as taught in Kanayama, to enable safe operation even when the inter-vehicle communication fails. (At Kanayama ¶ [0004])

	Regarding claim 43, Zhao further teaches:

15wherein the control apparatus is disposed in a location different from locations of respective vehicles included in the column.  (For example, as shown in FIG.12, the platform, i.e., disposed in a location different from the locations of the respective vehicles, the communications apparatus integrated or built in the fleet member, or the network element in the communications network in the foregoing method embodiments may be implemented by using a computer device (or a system), i.e., the control apparatus - See at least ¶ [0102])

	Regarding claim 44, Zhao further teaches:

wherein 20the control apparatus is disposed in any of the vehicles included in the column. (For example, a corresponding communications apparatus should be integrated or built in a member of the fleet or the platoon , to implement, i.e., the computer device or system, the method procedure described in the foregoing embodiments - See at least ¶ [0101])

	Regarding claim 45, Zhao further teaches:

wherein the control apparatus is disposed in each of the vehicles included 25in the column. (The platoon includes two or more platoon members. One of the platoon members functions as a leader. The platoon members including the leader can fly, or travel in a platoon or a queue. The leader has more functions and more responsibilities than another platoon member in the platoon. For example, the leader has one or more functions such as coordinating information exchange of the platoon members in the platoon, platoon running control, interacting with the server to assist in platoon management, or environment perception, i.e., the control apparatus is in the leader. The platoon member supports one or more communication modes, for example, a D2D short-distance communication mode between the platoon members, and a communication mode in which the platoon member communicates with the platform through a communications network and communicates with another platoon member through platform forwarding - See at least ¶ [0035]; The communication apparatus is a computer/system, i.e., a control apparatus - See at least ¶ [0101]-[0104] and Fig. 12)

	Claim(s) 6, 7, 21, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 1, and in further view of Perras et al. (US 2021/0219116 A1, “Perras”).

	Regarding claim 6, Zhao discloses the plurality of vehicles includes a first vehicle and a second vehicle (¶[0035]). Zhao does not explicitly disclose when changing a state where the first vehicle performs the external communication to a state where the second vehicle performs the external communication, the control apparatus is configured to change an assignment of the identification information assigned to the external communication apparatus of the first vehicle to the external communication apparatus of the second vehicle, thereby starting the external communication at the second vehicle.  However, Perras discloses procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services and teaches:

wherein the plurality of vehicles includes a first vehicle and a second vehicle; (The platoon has a leader, i.e., a first vehicle, and at least one follower, i.e., a second vehicle - See at least ¶ [0108])

when changing a state where the first vehicle performs the 15external communication (The platoon leader has the capability for V2X communication to receive information externally - See at least ¶ [0093]; platoon followers may only able to communicate with the leader or other members of the platoon, i.e., no external communication - See at least ¶ [0095]) to a state where the second vehicle performs the external communication, (If the platoon leader wants to configure a follower as the new leader, i.e., the follower becomes the leader (a state) and takes over external communications, it may directly contact the follower using its L2 ID - See at least ¶ [0108] and [0140])

the control apparatus is configured to change an assignment of the identification information assigned to the external communication apparatus of the first vehicle (For each group identifier, i.e., identification information, the parameters may include, but are not limited to, a role ( e.g. platoon leader, i.e., a first vehicle, or follower, i.e., a second vehicle ) or the like. The parameters such as the maximum number of members allowed, transmission profile, priority, validity timer, validity location or the like may be configured on the selected leader only and/or for each group - See at least ¶ [0085]) to the external communication apparatus 20of the second vehicle, thereby starting the external communication at the second vehicle.  (If the platoon leader wants to configure a follower as the new leader, i.e., the follower becomes the leader and takes over external communications, it may directly contact the follower using its L2 ID - See at least ¶ [0108] and [0140])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Regarding claim 7, Zhao does not explicitly teach, but Perras further teaches:

wherein the plurality of vehicles includes a first vehicle and a second 25vehicle; (The platoon has a leader, i.e., a first vehicle, and at least one follower, i.e., a second vehicle - See at least ¶ [0108])

when changing a state where the first vehicle performs the external communication to a state where the second vehicle performs external communication, (If the platoon leader wants to configure a follower as the new leader, i.e., the follower becomes the leader and takes over external communications, it may directly contact the follower using its L2 ID - See at least ¶ [0108] and ¶ [0140])

the control apparatus is configured to control the second vehicle 30to start external communication, and thereafter control the first vehicle to stop external communication.  (The platoon leader has the capability for V2X communication to receive information externally - See at least ¶ [0093]; platoon followers may only able to communicate with the leader or other members of the platoon, i.e., no external communication - See at least ¶ [0095])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Regarding claim 21, Zhao does not explicitly teach but Perras further teaches:

wherein the control apparatus is configured to stop the external communication by the vehicle provided with the own control apparatus, 15(The platoon leader has the capability for V2X communication to receive information externally - See at least ¶ [0093]; platoon followers may only able to communicate with the leader or other members of the platoon, i.e., no external communication - See at least ¶ [0095]) and perform a process assigning the identification information assigned to the external communication apparatus of the vehicle provided with the own control apparatus, to the external communication apparatus of other vehicle.  (For each group identifier, i.e., identification information, the parameters may include, but are not limited to, a role ( e.g. platoon leader, i.e., a first vehicle, or follower, i.e., a second vehicle) or the like. The parameters such as the maximum number of members allowed, transmission profile, priority, validity timer, validity location or the like may be configured on the selected leader only and/or for each group - See at least ¶ [0085])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Regarding claim 30, Zhao does not explicitly teach, but Perras further teaches:

wherein the first assigning unit is configured to assign the identification information assigned to the external communication apparatus of the 20vehicle belonging to the second group to the external communication apparatus of the vehicle belonging to the first group.  (For each group identifier, i.e., identification information, the parameters may include, but are not limited to, a role ( e.g. platoon leader, i.e., a first vehicle, or follower, i.e., a second vehicle) or the like. The parameters such as the maximum number of members allowed, transmission profile, priority, validity timer, validity location or the like may be configured on the selected leader only and/or for each group - See at least ¶ [0085])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Regarding claim 31, Zhao does not explicitly teach, but Perras further teaches:

wherein the control apparatus is configured to control the vehicle 25belonging to the second group to transmit joining information necessary for rejoining the first group and the second group to an external server in advance via the external communication, when the first assigning unit assigns the identification information to the external communication apparatus of the vehicle belonging to the second group. (AV2X AS may assign roles (e.g., leader, follower ) to V2X platoon members. A platoon leader, i.e., a second group, may be selected and the selected platoon leader may control the group, i.e., the first and second group, ( e.g. , handles join, leave requests, or the like ); other devices (or UEs) in the platoon may be assigned as followers, i.e., the first group. The platoon leader may collect information from the platoon and forward the information to the V2X AS, i.e., an external server - See at least ¶ [0080])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Regarding claim 32, Zhao does not explicitly teach, but Perras further teaches:

wherein the control apparatus is configured to control the vehicle 171belonging to the first group to acquire the joining information (AV2X AS may assign roles (e.g., leader, follower) to V2X platoon members. A platoon leader may be selected and the selected platoon leader may control the group (e.g., handles join, leave requests, or the like); other devices (or UEs) in the platoon may be assigned as followers - See at least ¶ [0080]) from the external server via the external communication, after completing an assignment of the identification information by the first assigning unit.  (These platooning related parameters may be pre-configured or received at startup and may be updated at any time by a V2X CF (or PCF) and/or a V2X AS. For example, at step 406, the UE 402a may receive, from a V2X CF 455 (or PCF) or a V2X AS 450, a V2X provisioning message that includes such parameters related to the V2X platooning. These parameters may be received by the V2X application 405 and/or V2X layer (also referred to as higher layer 410) running on the V2X device (i.e. UE 402a). These parameters may be a list of V2X application identifiers that the device is authorized to run - See at least ¶ [0085])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])
	
	Regarding claim 33, Zhao does not explicitly teach, but Perras further teaches:

5wherein the control apparatus is configured to control the vehicle belonging to the second group to transmit joining information necessary for rejoining the first group and the second group to the vehicle belonging to the first group via the inter-vehicle 10communication, when the first assigning unit assigns the identification information to the external communication apparatus of the vehicle belonging to the second group. (AV2X AS may assign roles (e.g., leader, follower ) to V2X platoon members. A platoon leader, i.e., a second group, may be selected and the selected platoon leader may control the group, i.e., the first and second group, (e.g. , handles join, leave requests, or the like); other devices (or UEs) in the platoon may be assigned as followers, i.e., the first group. The platoon leader may collect information from the platoon and forward the information to the V2X AS…The platoon leader may share the information with platoon members, i.e., inter-vehicle communication, potentially from the V2X AS or other platoon members in other platoons. The platoon follower may send information/statistics/alarms to the platoon leader and other platoon members in other platoons  - See at least ¶ [0080])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the procedure enabling configuration of PC5 communication parameters for advanced vehicle to everything (v2x) services, as taught in Perras, to improve vehicle safety as well as efficiency of the road use. (At Perras  ¶ [0002])

	Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 1, and in further view of Su et al. (In-vehicle Sensor-assisted Platoon Formation by Utilizing Vehicular Communications, “Su”).

	Regarding claim 10, Zhao further teaches:

[] the [leader] vehicle 15performing the external communication [](In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043]
	
	Zhao does not explicitly teach that the control apparatus is configured to change the vehicle performing the external communication, i.e., the leader role, such that a pair of vehicles capable of simultaneously performing the external communication do not travel at adjacent travelling positions in a back and forth direction in the column. However, Su discloses In-vehicle sensor-assisted platoon formation by utilizing vehicular communications and teaches:

wherein the control apparatus is configured to change the vehicle 15performing the [leader role] such that a pair of vehicles capable of simultaneously performing the [leader role] do not travel at adjacent travelling positions in a back and forth direction in the column.  (As shown in figure 5, when two leaders from separate platoons meet one will give up the leadership role to the other. In the figure it shows that the two potential leaders are not adjacen2t to one another - See at least pg. 5 and Figure 5)

	In summary, Zhao discloses that the leaders of platoon can communicate externally. Zhao does not explicitly that two potential leaders may travel in positions non-adjacent to one another. However, Su discloses in-vehicle sensor-assisted platoon formation by utilizing communications and teaches that two potential leaders, i.e., those able to communicate externally according Zhao, may travel in one group until a new leader is chosen. The two potential leaders do not travel in adjacent locations. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the in-vehicle sensor-assisted platoon formation, as taught in Su, to improve traffic efficiency, capacity of roads, and safety of vehicles. (At Su pg. 1)	

	Regarding claim 11, Zhao further teaches:

[] 15performing the external communication [](In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043])

20wherein the control apparatus is configured to change the travelling positions of respective vehicles included in the column such that a pair of vehicles capable of simultaneously performing the [leader role] do not travel at adjacent travelling positions in a back 25and forth direction in the column.  (As shown in figure 5, when two leaders from separate platoons meet one will give up the leadership role to the other. In the figure it shows that the two potential leaders are not adjacent to one another and that the position of the second leader changed from the front of their group to the middle of the new group - See at least pg. 5 and Figure 5)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the in-vehicle sensor-assisted platoon formation, as taught in Su, to improve traffic efficiency, capacity of roads, and safety of vehicles. (At Su pg. 1)	

	Regarding claim 23, Zhao further teaches:

wherein the control apparatus is configured to stop the external communication by the vehicle provided with the own control apparatus, 30when the external communication is performed by a vehicle [] (In other words, the fleet member supports at least one of a PC5 communication mode and a Uu communication mode, and the lead vehicle supports both the PC5 and the Uu, to facilitate fleet management or communication with the platform - See at least ¶ [0043] Examiner notes that this disclosure teaches a platoon having only PC5 communication but a platoon leader having both PC5 and Uu, i.e., some of the vehicles have external communication and some do not))

30when the [leader role] is performed by a vehicle travelling at a travelling position adjacent to the vehicle provided with the own control apparatus in the back and forth direction in the column. (Figure 5 shows the merging of two platoons, i.e., two leaders adjacent to one another in the column in the back and forth direction. One leader will lose its role to the other leader and become a follower - See at least pg. 5 Figure 4-5)

	In summary, Zhao discloses that the leader communicates externally when the platoon is in PC5 communication mode. Zhao does not disclose what occurs when there is a grouping of two platoons with two leaders, i.e., two vehicles communicating externally. However, Su teaches that the two platoons will merge with one leader giving up their role and becoming a follower, i.e., the external communication would stop.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for the in-vehicle sensor-assisted platoon formation, as taught in Su, to improve traffic efficiency, capacity of roads, and safety of vehicles. (At Su pg. 1)	

	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Condoluci, as applied to claim 3, and in further view of Park (US 2019/0096264 A1, “Park”).

	Regarding claim 13, The combination of Zhao and Condoluci does not explicitly teach wherein the specific position is set to be any traveling position in the column except positions in the frontmost side or the most rear side.  However, Park discloses cooperative driving control device and method and teaches:

wherein the specific position is set to be any traveling position in the 167column except positions in the frontmost side or the most rear side.  (The leader vehicle 110 may be at the head of the vehicles in the entire cooperative driving group but is not limited thereto. The leader vehicle 110 may be in the middle of the vehicles in the entire group or at any other position - See at least ¶ [0039])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao and Condoluci to provide for the cooperative driving control device and method, as taught in Park, to allow the departing vehicle to quickly and safely complete departing from the group and the vehicle immediately after the departing vehicle can safely change to the normal cooperative driving state after the departing vehicle departs from the group. (At Park ¶ [0076])

	Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 18, and in further view of Park.

	Regarding claim 25, Zhao does not explicitly teach, but Park further teaches: 

wherein the specific position is set to be any traveling position in the column except positions in the frontmost side or the most rear side.  (The leader vehicle 110 may be at the head of the vehicles in the entire cooperative driving group but is not limited thereto. The leader vehicle 110 may be in the middle of the vehicles in the entire group or at any other position - See at least ¶ [0039])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the internet of things (IoT) platoon communication method of Zhao to provide for cooperative driving control device and method, as taught in Park, to allow the departing vehicle to quickly and safely complete departing from the group and the vehicle immediately after the departing vehicle can safely change to the normal cooperative driving state after the departing vehicle departs from the group. (At Park ¶ [0076])

Allowable Subject Matter
	Claim 20 is rejected under 35 USC §112(a)/(b) and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejections under 35 §112(a)/(b) and in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

	The closest prior art of record Zhao discloses that a platoon leader will be assigned identification information. The prior art of record Condoluci discloses that the platoon leader has a specific position with the column and that each position has a priority associated with it.

	However, the prior art of record does not explicitly teach: “…the control apparatus is configured to stop the process requiring the assignment of the identification information, when an other vehicle travelling at a travelling position having a priority higher than that of the vehicle provided with the own control apparatus is simultaneously performing the process requiring the assignment of the identification information.” In combination with the remaining elements of and features of the claimed invention.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the E-UTRAN system, i.e., a telecommunications company, assigns an identifier for each of the user equipment: “The E-UTRAN Cell Global Identification (ECGI) shall be composed of the concatenation of the PLMN Identifier (PLMN-Id) and the E-UTRAN Cell Identity (ECI)… and shall be globally unique…” ETSI TS 123 003 V10.7.0 (2013-09), §19.5
        2 Definition of adjacent 1a: not distant : nearby (https://www.merriam-webster.com/dictionary/adjacent)